 Case 2:19-cv-02033-MSN-cgc Document 1 Filed 01/10/19 Page 1 of 3                   PageID 1



              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF TENNESSEE
                      WESTERN DIVISION AT MEMPHIS
______________________________________________________________________________

JIMMIE CHISM,

       Plaintiff,

vs.                                                CIVIL ACTION NO.: _______________
                                                   JURY DEMANDED
RUFUS THOMPSON, DUSTIN WHITSON,
and THE ROBERTSON COMPANY, LLC
d/b/a ROBERTSON TRUCKING;

      Defendants.
______________________________________________________________________________

                     DEFENDANTS’ NOTICE OF REMOVAL
______________________________________________________________________________

       The Defendants, Rufus Thompson, Dustin Whitson, and The Robertson Company, LLC

d/b/a Robertson Trucking (hereinafter “Defendants”), by and through counsel, pursuant to Rule

11 of the Federal Rules of Civil Procedure, hereby notifies the Judges of the United States

District Court for the Western District of Tennessee, Western Division, the clerk of the Circuit

Court of Shelby County, Tennessee, J. Phllip Kerley, counsel for the Plaintiff, and Wm. Ritchie

Pique, counsel for Unnamed Defendant Unique Insurance Company, that the action described

herein and filed in the Circuit Court of Shelby County, Tennessee, is removed to the United

States District Court for the Western District of Tennessee, Western Division, pursuant to 28

U.S.C. §§1441 and 1446.

       1. Plaintiff filed a civil action bearing cause number CT-005172-18 against these

           Defendants in the Circuit Court of Shelby County, Tennessee.         A copy of the

           Complaint was received by Defendant Dustin Whitson not earlier than December 22,

           2018; upon Defendant The Robertson Company, LLC d/b/a Robertson Trucking not
Case 2:19-cv-02033-MSN-cgc Document 1 Filed 01/10/19 Page 2 of 3                 PageID 2



       earlier than December 26, 2018. Defendant Rufus Thompson has not been served

       with process in this matter.

    2. This action is civil in nature. Plaintiff attempts a state law claim for negligence

       against the Defendants.

    3. The Plaintiff is citizen of Illinois. Defendants, Rufus Thompson and Dustin Whitson

       are citizens of Alabama. Defendant The Robertson Company, LLC d/b/a Robertson

       Trucking is a domestic Alabama for profit limited liability corporation, incorporated

       in the State of Alabama with its principal place of business located in Detroit, Lamar

       County, Alabama.

    4. The Plaintiff are demanding a sum of $750,000.00.

    5. These Defendants seek removal of this action to this Court upon the grounds that both

       the citizenship of the parties is diverse and the matter in controversy exceeds

       Seventy-Five Thousand Dollars pursuant to 28 U.S.C. §1332. Removal, therefore, is

       proper under 28 U.S.C. §1332.

    6. This notice if filed within the time prescribed by 28 U.S.C. §1446(b).

    7. A copy of the Complaint and all papers received by this Defendant, are attached

       hereto as Exhibit “1”.

    8. The Circuit Court of Shelby County, Tennessee, is within the Western District of

       Tennessee, Western Division, and therefore, venue is proper under 28 U.S.C.

       §1446(a).

    9. The clerk of the Circuit Court of Shelby County, Tennessee, and all adverse parties

       have been given notice of this removal pursuant to 28 U.S.C. §1446(d). The Notice

       of Filing Notice of Removal is attached as Exhibit “2”.
 Case 2:19-cv-02033-MSN-cgc Document 1 Filed 01/10/19 Page 3 of 3                     PageID 3



       10. This Defendant reserves the right to assert all defenses.

       WHEREFORE, Notice is hereby given that the said case number CT-002839-18 is

removed from the Circuit Court of Shelby County, Tennessee, to this Court.

                                             Respectfully submitted,

                                             _/s/ Jennifer S. Slager___________________
                                             JENNIFER S. SLAGER (#031447)
                                             SLAGEJ2@nationwide.com
                                             LAW OFFICE OF CRAIG J. LAZAROV
                                             Attorney for Defendants, Rufus Thompson, Dustin
                                             Whitson, and The Robertson Company, LLC d/b/a
                                             Robertson Trucking
                                             5350 Poplar Avenue, Suite 306
                                             Memphis, TN 38119
                                             Phone: 901-620-2967
                                             Direct Dial: 901-620-2969
                                             Fax: 877-441-7199
                                             TC #19-000124



                                CERTIFICATE OF SERVICE

        I, the undersigned attorney, do hereby certify that a true and exact copy of the foregoing
instrument has been served on the following interested parties, via U.S. Mail, postage pre-paid,
on this the 10th day of January 2019:

J. Phillip Kerley
JKERLEY@gkbm.com
Attorney for Plaintiff
219 Adams Avenue
Memphis, TN 38103

Wm. Ritchie Pigue
RPIGUE@tpmmlaw.com
Attorney for Unique Insurance Company
2908 Poston Avenue
Nashville, TN 37203


                                             _/s/ Jennifer S. Slager____________________
                                             JENNIFER S. SLAGER
